NUMBER 13-15-00103-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

CHARLES WAYNE COOPER,                                                       Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 36th District Court
                         of Aransas County, Texas.


                       MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Benavides and Perkes
             Memorandum Opinion by Justice Benavides

      The State charged appellant Charles Wayne Cooper with assault family violence,

a third-degree felony, but enhanced in this case to a second-degree felony by virtue of

Cooper’s status as a habitual offender, related to an incident that took place on October

24, 2010 in Aransas County.      See TEX. PENAL CODE ANN. §§ 22.01, 12.42 (West,
Westlaw through 2015 R.S.). On June 23, 2011, Cooper pleaded guilty as charged in

the indictment. The trial court sentenced him to eight years imprisonment in the Texas

Department of Criminal Justice—Institutional Division (TDCJ-ID), but suspended the

sentence for eight years with a fine of $1,500.00 and various conditions and placed

Cooper on community supervision.

       During the course of his community supervision, the State filed a total of three

motions to revoke against Cooper.      On June 14, 2012, Cooper pleaded true to the

allegations in the first motion to revoke and was continued on probation with a condition

to attend the Substance Abuse Punishment Treatment Facility.            Cooper later also

pleaded true to a second motion to revoke on April 3, 2014, and was continued on

probation with additional conditions added. The State filed the third motion to revoke,

which is the subject of this appeal, on January 2, 2015. In that motion, the State alleged

Cooper violated several conditions of community supervision including that he: (1)

committed criminal trespass at a location he knew his presence was forbidden from; (2)

appeared in a public place under the influence of alcohol (public intoxication); (3) failed

to successfully complete the Avalon Corpus Christi Residential Transitional Treatment

Center program; and (4) withdrew himself from the Avalon Corpus Christi Residential

Transitional Treatment Center without the consent of the trial court.     Cooper pleaded

true to all of the violations and signed a stipulation to the evidence and a judicial

confession on February 12, 2015.      He also agreed that the affidavit of the probation

officer was true and correct and waived a pre-sentence investigation being conducted.

As a result, the trial court found the grounds to revoke true, revoked Cooper’s community

supervision, and sentenced him to seven years imprisonment in the TDCJ-ID.         Cooper

                                            2
was granted the limited right to appeal. Cooper’s court-appointed appellate counsel has

filed an Anders brief. See Anders v. California, 386 U.S. 738, 744 (1967). We affirm.

                                       I.      ANDERS BRIEF

       Pursuant to Anders v. California, Cooper’s court-appointed appellate counsel has

filed a brief and a motion to withdraw with this Court, stating that his review of the record

yielded no grounds of error upon which an appeal can be predicated.                           See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal.                      See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State and Kelly v. State, Cooper’s counsel carefully

discussed why, under controlling authority, there is no reversible error in the trial court’s

judgment.     See High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978);

Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014). Cooper’s appellate

counsel also notified this Court that he: (1) notified Cooper that he has filed an Anders

brief and a motion to withdraw; (2) provided Cooper with copies of both pleadings; (3)

informed Cooper of his rights to file a pro se response, review the record preparatory to

filing that response,1 and seek discretionary review if we conclude that the appeal is


       1  The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather the response should identify for the

                                                  3
frivolous; (4) provided Cooper with a copy of the appellate record; and (5) informed

Cooper that the pro se response, if any, should identify for the Court those issues which

he believes the Court should consider in deciding whether the case presents any

meritorious issues.      See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; Stafford,
813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23.                   A reasonable

amount of time has passed, and Cooper has not filed a pro se brief.2

                                     II.    INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.                  Penson v. Ohio, 488
U.S. 75, 80 (1988). A court of appeals has two options when an Anders brief and a

subsequent pro se response are filed. After reviewing the entire record, it may:                      (1)

determine that the appeal is wholly frivolous and issue an opinion explaining that it finds

no reversible error; or (2) determine that there are arguable grounds for appeal and

remand the case to the trial court for appointment of new appellate counsel.                 Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).                    If the court finds arguable

grounds for appeal, it may not review those grounds until after new counsel has briefed

those issues on appeal.        Id.

        We have reviewed the entire record and counsel’s brief, and we have found

nothing that would arguably support an appeal.              See id. at 827–28 (“Due to the nature


court those issues which the indigent appellant believes the court should consider in deciding whether to
case presents any meritorious issues.” In re Schulman, 252 S.W.3d at 409 n.23 (quoting Wilson v. State,
955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

        2Cooper’s pro se brief was due on September 14, 2015, thirty days after he received the appellate
record. The district clerk’s office provided this Court with documentation of the date Cooper received the
record. As of October 13, 2015, no pro se response has been received by this Court.

                                                    4
of Anders briefs, by indicating in the opinion that it considered the issues raised in the

briefs and reviewed the record for reversible error but found none, the court of appeals

met the requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d

at 509. There is no reversible error in the record.              Accordingly, the judgment of the trial

court is affirmed.

                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, Cooper’s attorney has asked this Court for permission

to withdraw as counsel for appellant.               See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffrey v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                   To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw.        Within five days of this Court’s opinion, counsel is ordered to send

a copy of this opinion and this Court’s judgment to Cooper and advise him of his right to

file a petition for discretionary review. 3            See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex Parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).




         3 No substitute counsel will be appointed. Should appellant wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overrule by this Court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals, see TEX. R.
APP. P. 68.3, and should comply with the requirements of the Texas Rule of Appellate Procedure 68.4.
See TEX. R. APP. P. 68.4.

                                                       5
                                   IV.     CONCLUSION

       We affirm the judgment of the trial court.




                                                        GINA M. BENAVIDES,
                                                        Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
15th day of October, 2015.




                                             6